Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Status of the Application

This Office-Action acknowledges the Amendment filed on 4/2/2021 and is a response to said Amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites playing a round 
	The limitation of “providing at least one physical deck of cards at a physical gaming table having a table layout designating a plurality of betting area; implementing, on the physical gaming table and using the at least one physical deck of cards, a round of the blackjack game according to a set of rules applied in an ordered combination of steps, the set of rules comprising rules of: a player must risk a main wager to participate in the round; cards are dealt to the player; additional cards are dealt to a dealer; in certain circumstances, the player is provided an opportunity to make a free wager without additional risk to the player; and play of the round is resolved based on which of the player and the dealer make a point total closest to 21 without exceeding 21, and the ordered combination of steps comprising: applying the rule that a player must risk a main wager to participate in the round, comprising the main the main wager from the player the player; using a shuffling machine to form randomly intermixed cards from the at least one physical deck of cards; applying the rule that cards are dealt to the player and the rule that additional cards are dealt to the dealer, comprising dealing, from randomly intermixed cards of the at least one physical deck of cards, an initial player's hand to the player and an initial dealer's hand to the dealer; applying the rule that, in certain circumstances, the player is provided an opportunity to make a free wager without additional risk to the player, comprising: applying a predetermined set of qualifying two-card hands to the initial player's hand to determine whether the initial player's hand has a composition within the predetermined set of qualifying two-card hands, the predetermined set of qualifying two-card hands defined without input from 
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations listed above is viewed as being directed towards “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” 
	Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	In this case, the limitations listed above is viewed as also being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind (ie: applying the game rules for playing a main wager and a free wager in which the main wager and any free wagers are to be resolved.) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of playing a round of blackjack in which players are provided an opportunity to make a free wager without additional risk to the player. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic output device, an electronic input device, an electronic processing unit, computer-readable instruction for playing a round of blackjack in which players are provided an opportunity to make a free wager without additional risk to the player are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With regard to the recitation of a card shuffling machine for shuffling cards in order to form randomly intermixed card from a physical deck of card. In this case, Blaha et al, US 20030075866 (para 2-4) teaches that a card shuffler is a routine, well-known, and conventional component used for shuffling cards when it comes to card-based wagering games. Therefore, the implementation of a card shuffling machine is viewed as failing to make the judicial exception “significantly more”. In other words, the Examiner believes the claimed invention can be carried out on a general purpose computer, and even though there is disclosure of a card shuffling machine, which one may believe to be a specialized computer, Blaha teaches that a card shuffling machine is actually routine, well-known, and conventional to one of ordinary skill in the art when it comes to card-based wagering games. Furthermore, with regard to a gaming table and a deck of cards Paulsen et al., (US 5393067) discloses how games like blackjack are traditionally played using cards on a table (Col 2, lines 14-32). In this case, card games in which utilizes playing cards, as well as utilizing a table 
	Claims 2-5, 7-10, and 12-16 do not remedy the deficiencies of claims 1, 6, and 11, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and “Mental Processes” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	Response to Arguments

Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. Applicant states: 

Contrary to Prong Two, the Office Action improperly ignores claimed physical/hardware elements because they are allegedly well-understood, routine, and conventional.

As stated in the previous Office Action filed on 10/29/2020, the Examiner disagrees with the presented arguments and believes that the inclusion of the shuffling machine, physical gaming table having a table layout designating a plurality of betting areas, physical deck of cards, and financial apparatus are all well-understood, routine, and conventional activity for playing a game of cards that can be otherwise carried out manually by hand. The Examiner views the inclusion of such structures like a shuffling 

All in all, the Examiner believes that all structures being provided as merely well-understood, routine, and conventional when it comes to playing a card game and that such structures, like the implementation of a card shuffler and financial devices, are viewed as merely “computerizing” and otherwise abstract idea of playing a card game that happens to incorporate certain game rules on how such a card game is to be played which also incorporate routine, convention, and well-understood components.


“The alleged abstract idea is integrated into a practical application because it is applied with, or by use of, a particular machine.”
The Examiner disagrees. There is no disclosure of a particular machine that would otherwise integrate the abstract idea into a practical application. As mentioned above, the particular “machines” mentioned would be that of a card shuffler and a financial apparatus which are both considered a well-understood, routine, and conventional aspect of playing card games and are merely viewed as a implementing a machine for carrying out a process that can otherwise be done by hand (ie: a person can shuffle cards by hand as well as take/gives credits as a result of game play.). The Examiner maintains that such machines are not specialized or a particular machine that would directed the invention towards something “significantly” more which is why the Examiner made reference to Blaha which explained how a card shuffler is well understood, routine and conventional. In the instance where the applicant’s card shuffler is further described, such as having components or concepts to it that can be interpreted as an improvement upon card-shuffling technology, then the Examiner would agree that such a component would be considered specialized and therefore significantly more. However, based on the applicant’s own disclosure, that does not seem to be the case. It seems like the card shuffler is implemented to substitute a human having to do the card shuffling by hand. With regard to the applicant’s arguments about a “financial apparatus”, the Examiner also maintains that such a component is also well-understood, routine, and conventional and had referenced McMain as teaching such a concept. In this case, as mentioned in earlier, the “financial 

“Operating a conventional “shuffling machine,” “physical gaming table having a table layout designating a plurality of betting areas,” “physical deck of cards,” and/or “financial apparatus” with a new set of wagering rules does not suddenly strip these particular machines/manufactures of their patent-eligible status."
The Examiner disagrees. While Ex parte Fujisawa et al., does seem to be similar the instant invention this does not mean that the Board decision itself aligns with the applicant’s invention. With this application, the Examiner’s has provided evidence (ie: prior art) that components related to applicant’s invention, such components for accepting wagers (ie: financial apparatus), playing a card game (ie: a deck of cards and a table and card shufflers) are well-known, routine, and conventional and therefore believes the invention disclosed is directed towards nothing more than a general purpose computer being used for carrying out an abstract idea of playing a round of blackjack in which players are provided an opportunity to make a free wager without additional risk to the player in which routine and conventional components, like a card shuffler, a deck of cards, and a table are being used for implementing such an abstract idea. To further elaborate, with regard to Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), the Federal Circuit determined that Berkheimer was related to digitally processing and archiving files in a digital assent management system, in which it was 
	Based on this analysis, the Examiner believes the claimed invention is directed towards well-understood, routing, conventional activities or elements that is widely prevalent or in common use in the relevant field, comparable to the types of activity or element that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. 112(a). For example, with Berkheimer, the limitation of "storing a reconciled object structure in the archive without substantial redundancy" was not only viewed as well-understood, routine, conventional activities or elements that is widely prevalent or in common use in the relevant field but also directed towards an improvement in system operating efficiency and reduction of storage costs. This was viewed as an "improvement" that results in "significantly more" than an abstract idea of "parsing and comparing and editing data" on a general purpose computer. In this case, the Examiner believes that, unlike Berkheimer, the claimed 
 	Such an abstract idea does not appear to be an actual improvement to wagering gaming technology itself. The claimed invention is seen as being drawn towards an intended "uncommon way" of providing a round of blackjack in which players are provided an opportunity to make a free wager without additional risk to the player which is not viewed as a technological improvement. At least based on the above, the Examiner contents that the claims are drawn towards a way of providing a variation of a blackjack game in a computer and/or electronic game and is not a technical solution to a technical problem. 
	At least based on the above, the 101 rejection is clarified and maintained herein.

	 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        


/TRAMAR HARPER/Primary Examiner, Art Unit 3715